DETAILED ACTION
	This is the first office action in response to U.S. application 16/068,052. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show any structural elements of the robots so as to enable the understanding of what type of robot is being utilized as described in the specification. The specification discusses utilizing a camera as a recognizer but the drawings do not show an exemplary robot with the camera. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 7 objected to because of the following informalities: 
in claim 2 “looking up for a processing mode” should read as “looking up a processing mode”
in claim 7 “look up for a processing mode” should read as “look up a processing mode”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “recognizer” in claims 1, 5-6, and 10-16; “configuration module” in claim 6; “judgment module” in claims 6-7; “allocation module” in claims 6 and 8; “control module” in claims 6 and 9; “look-up unit” in claim 7; “determination unit” in claim 7; “range determination unit” in claim 8; “searching unit” in claim 8; “selection unit” in claim 8; “calculation unit” in claim 9; “movement control unit” in claim 9; “receiving module” in claims 10 and 14-16; “distance calculation module” in claims 10 and 14-16; and “position adjustment module” in claims 10 and 14-16.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to the specification: “recognizer” will be interpreted as a camera as described in paragraph 59 and based on paragraphs 91-95 all units and modules will be interpreted as processing functions implemented with computer readable storage medium. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 10-16 cite the limitation “receiving position information returned by a current robot after moving to the corresponding emergency stop position”. The phrase “moving to” makes it unclear if the position information is received after the robot has arrived at the emergency stop position or after the robot has begun moving toward the corresponding emergency stop position. For examination purposes, it will be interpreted that the robot receives position information after the robot begins moving toward the corresponding emergency stop position. Examiner recommends amending the claim language to “receiving position information returned by a current robot after moving toward the corresponding emergency stop position” if this is the intended meaning of the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Do (KR 101375340) in view of Palamarchuk (US 9152149) and Volcic (US-20070142967).
Regarding claim 1, Do teaches a method for controlling a number of robots to emergency stop ([0014] discusses a method for stopping a plurality of robots based on an emergency signal), comprising steps of: 
a
monitoring working situations of the robots in the site, and judging, when a fault signal reported by the robot(s) is detected, whether all the robots in the site need to be controlled to emergency stop, according to the fault signal ([0026] discusses sending an emergency stop signal to a plurality of robots based on a received signal of an error occurring with one of the plurality of robots), 

each of the robots is controlled to move to a corresponding emergency stop position, and each of the robots is controlled to stop movement after the robot moves to the corresponding emergency stop position ([0026]-[0028] discuss stopping a plurality of robots based on a received emergency stop signal where it is interpreted that the location in which the robot is stopped is the emergency stop position).
	Do does not explicitly teach arranging multiple position points in a site where the robots work, configuring position identifiers respectively for the multiple position points, and providing a recognizer at a bottom of each robot, with the recognizer configured for recognizing the position identifier of the robot; and wherein if yes, a current position and a moving speed of each of the robots are detected, and each of the robots is allocated with a position point in the site as a respective emergency stop position, according to the current position and the moving speed of each of the robots.
	Palamarchuk teaches arranging multiple position points in a site where the robots work, configuring position identifiers respectively for the multiple position points (Col. 4 lines 27-32 “The plurality of fiducial markers are distributed in a pattern on the floor such that a respective plurality of the fiducial markers can be imaged by the image capture device for each of a plurality of respective locations of the drive unit on the floor.”), and providing a recognizer at a bottom of each robot, with the recognizer configured for recognizing the position identifier of the robot (Col. 12 lines 60-65 “position sensor 140 may include a camera and suitable image- and/or video-processing components, such as an appropriately-programmed digital signal processor, to allow position sensor 140 to detect fiducial marks within the camera's field of view”).
	Do teaches a method for performing an emergency stop of a plurality of robots. Palamarchuk teaches using a camera to identify a position of a robot based on arranged position identifiers. It would have been obvious to one of ordinary skill in the art to provide Do with Palamarchuk as a known substitute for determining the location of a robot, as taught by Palamarchuk (col 2, line 32-46).
	Palamarchuk does not explicitly teach wherein if yes, a current position and a moving speed of each of the robots are detected, and each of the robots is allocated with a position point in the site as a respective emergency stop position, according to the current position and the moving speed of each of the robots.
	Volcic teaches wherein if yes, a current position and a moving speed of each of the robots are detected, and each of the robots is allocated with a position point in the site as a respective emergency stop position, according to the current position and the moving speed of each of the robots ([0022]-[0025] discuss determining a safe position based on a position and speed of a robot and taking into consideration adjacent robots when it is determined that an evacuation is required with [0025] discussing the safe position being marked by safety markers).
	Modified Do teaches a method for performing an emergency stop of a plurality of robots where Fig. 4 shows the robots as mobile robots with manipulators. Volcic teaches determining a safe position of a manipulator based on the position and speed of the robot. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of modified Do and further modify it with the safe position determination of Volcic to improve the safety and of where a robot is stopped in an emergency as taught by Volcic [0005].
Regarding claim 2, Do teaches wherein the step of judging whether all the robots in the site need to be controlled to emergency stop according to the fault signal comprises: 
looking up for a processing mode corresponding to the fault signal in a preset fault processing list ([0020] discusses the central control unit a fault recognition unit which recognizes the emergency stop signal from the robot where [0026] discusses the situations where all or some of the robots are transmitted the emergency stop signal where it is interpreted that the control unit processes which robots should be transmitted stop signals with stored programming); and 
determining, when the found processing mode is a mode for emergency stopping all the robots in the site, that all the robots in the site need to be controlled to emergency stop ([0022]-[0023] discuss sending an emergency stop signal to all of the robots to perform an emergency stop).

Regarding claim 5, as interpreted by the 112(b) rejection, Do teaches wherein before each of the robots is controlled to stop movement, but does not explicitly teach the method further comprises: 
receiving position information returned by a current robot after moving to the corresponding emergency stop position; 
calculating a distance between the current robot and a position identifier of the corresponding emergency stop position according to the position information; and 
adjusting a position of the current robot according to the distance, until the recognizer at a bottom of the current robot coincides with the position identifier of the corresponding emergency stop position.
Palamarchuk teaches receiving position information returned by a current robot after moving to the corresponding emergency stop position (Col. 16 lines 50-55 “mobile drive unit 20 and inventory holder 30 as mobile drive unit 20 approaches the storage location identified by the received command. In the illustrated embodiment, the reference point is marked by fiducial mark 450a”); 
calculating a distance between the current robot and a position identifier of the corresponding emergency stop position according to the position information; and 
adjusting a position of the current robot according to the distance, until the recognizer at a bottom of the current robot coincides with the position identifier of the corresponding emergency stop position (Col. 16 line 50 - Col. 17 line 5 discuss the mobile drive unit 20 approaching a storage location identified by a fiducial mark where the mobile robot is moved until it is directly above the fiducial mark (position identifier) where Col. 19 lines 47-63 discuss the robot moving along a determined path to the identified position where it is interpreted that a determined path would include a calculated distance between the robot and the identified position).
Do teaches a method for performing an emergency stop of a plurality of robots. Palamarchuk teaches using a camera to identify a position of a robot based on arranged position identifiers. It would have been obvious to one of ordinary skill in the art to provide Do with Palamarchuk as a known substitute for determining the location of a robot, as taught by Palamarchuk (col 2, line 32-46).
Regarding claim 6, Do teaches a device for controlling a number of robots to emergently emergency stop ([0013] discusses a device for stopping a plurality of robots based on an emergency signal with), comprising: 

a judgment module, configured to monitor working situations of the robots in the site, and judge, when a fault signal reported by the robot(s) is detected, whether all the robots in the site need to be controlled to emergently emergency stop, according to the fault signal ([0026] discusses sending an emergency stop signal to a plurality of robots based on a received signal of an error occurring with one of the plurality of robots); 

a control module, configured to control each of the robots to move to a corresponding emergency stop position, and control each of the robots to stop movement after the robot moves to the corresponding emergency stop position ([0026]-[0028] discuss stopping a plurality of robots based on a received emergency stop signal where it is interpreted that the location in which the robot is stopped is the emergency stop position).
Do does not explicitly teach a configuration module, configured to arrange multiple position points in a site where the robots work, configure position identifiers respectively for the multiple position points, and provide a recognizer at a bottom of each robot, with the recognizer configured for recognizing the position identifier of the robot; an allocation module, configured to detect a current position and a moving speed of each of the robots if all the robots in the site need to be controlled to emergently emergency stop, and allocate a position point in the site for each of the robots as a respective emergency stop position according to the current position and the moving speed of each of the robots; and
Palamarchuk teaches a configuration module, configured to arrange multiple position points in a site where the robots work, configure position identifiers respectively for the multiple position points, (Col. 4 lines 27-32 “The plurality of fiducial markers are distributed in a pattern on the floor such that a respective plurality of the fiducial markers can be imaged by the image capture device for each of a plurality of respective locations of the drive unit on the floor.”), and provide a recognizer at a bottom of each robot, with the recognizer configured for recognizing the position identifier of the robot (Col. 12 lines 60-65 “position sensor 140 may include a camera and suitable image- and/or video-processing components, such as an appropriately-programmed digital signal processor, to allow position sensor 140 to detect fiducial marks within the camera's field of view”).
Do teaches a method for performing an emergency stop of a plurality of robots. Palamarchuk teaches using a camera to identify a position of a robot based on arranged position identifiers. It would have been obvious to one of ordinary skill in the art to provide Do with Palamarchuk as a known substitute for determining the location of a robot, as taught by Palamarchuk (col 2, line 32-46).
Palamarchuk does not explicitly teach an allocation module, configured to detect a current position and a moving speed of each of the robots if all the robots in the site need to be controlled to emergently emergency stop, and allocate a position point in the site for each of the robots as a respective emergency stop position according to the current position and the moving speed of each of the robots.
Volcic teaches an allocation module, configured to detect a current position and a moving speed of each of the robots if all the robots in the site need to be controlled to emergently emergency stop, and allocate a position point in the site for each of the robots as a respective emergency stop position according to the current position and the moving speed of each of the robots ([0022]-[0025] discuss determining a safe position based on a position and speed of a robot and taking into consideration adjacent robots when it is determined that an evacuation is required with [0025] discussing the safe position being marked by safety markers).
Modified Do teaches a method for performing an emergency stop of a plurality of robots where Fig. 4 shows the robots as mobile robots with manipulators. Volcic teaches determining a safe position of a manipulator based on the position and speed of the robot. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of modified Do and further modify it with the safe position determination of Volcic to improve the safety and of where a robot is stopped in an emergency as taught by Volcic [0005].

Regarding claim 7, Do teaches wherein the judgment module comprises: 
a look-up unit, configured to look up for a processing mode corresponding to the fault signal in a preset fault processing list ([0020] discusses the central control unit including a fault recognition unit which recognizes the emergency stop signal from the robot where [0026] discusses the situations where all or some of the robots are transmitted the emergency stop signal where it is interpreted that the control unit processes which robots should be transmitted stop signals with stored programming); and 
a determination unit, configured to determine, when the found processing mode is a mode for emergency stopping all the robots in the site, that all the robots in the site need to be controlled to emergency stop ([0020]-[0023] discuss sending an emergency stop signal to all of the robots to perform an emergency stop based on the fault recognition unit’s recognition of the emergency stop signal).

Regarding claim 10, as interpreted by the 112(b) rejection, Do teaches performing an emergency stop of a plurality of robots but does not explicitly teach a receiving module, configured to receive position information returned by a current robot after moving to the corresponding emergency stop position; 
a distance calculation module, configured to calculate a distance between the current robot and a position identifier of the corresponding emergency stop position according to the position information; and 
a position adjustment module, configured to adjust a position of the current robot according to the distance, until the recognizer at a bottom of the current robot coincides with the position identifier of the corresponding emergency stop position.
Palamarchuk teaches a receiving module, configured to receive position information returned by a current robot after moving to the corresponding emergency stop position; 
a distance calculation module, configured to calculate a distance between the current robot and a position identifier of the corresponding emergency stop position according to the position information; and 
a position adjustment module, configured to adjust a position of the current robot according to the distance, until the recognizer at a bottom of the current robot coincides with the position identifier of the corresponding emergency stop position (Col. 16 line 50 - Col. 17 line 5 discuss the mobile drive unit 20 approaching a storage location identified by a fiducial mark where the mobile robot is moved until it is directly above the fiducial mark (position identifier) where Col. 19 lines 47-63 discuss the robot moving along a determined path to the identified position where it is interpreted that a determined path would include a calculated distance between the robot and the identified position).
Do teaches a method for performing an emergency stop of a plurality of robots. Palamarchuk teaches using a camera to identify a position of a robot based on arranged position identifiers. It would have been obvious to one of ordinary skill in the art to provide Do with Palamarchuk as a known substitute for determining the location of a robot, as taught by Palamarchuk (col 2, line 32-46).

Regarding claim 11, as interpreted by the 112(b) rejection, Do teaches performing an emergency stop of a plurality of robots but does not explicitly teach before each of the robots is controlled to stop movement, the method further comprises: 
receiving position information returned by a current robot after moving to the corresponding emergency stop position; 
calculating a distance between the current robot and a position identifier of the corresponding emergency stop position according to the position information; and 
adjusting a position of the current robot according to the distance, until the recognizer at a bottom of the current robot coincides with the position identifier of the corresponding emergency stop position.
Palamarchuk teaches receiving position information returned by a current robot after moving to the corresponding emergency stop position; 
calculating a distance between the current robot and a position identifier of the corresponding emergency stop position according to the position information; and 
adjusting a position of the current robot according to the distance, until the recognizer at a bottom of the current robot coincides with the position identifier of the corresponding emergency stop position (Col. 16 line 50 - Col. 17 line 5 discuss the mobile drive unit 20 approaching a storage location identified by a fiducial mark where the mobile robot is moved until it is directly above the fiducial mark (position identifier) where Col. 19 lines 47-63 discuss the robot moving along a determined path to the identified position where it is interpreted that a determined path would include a calculated distance between the robot and the identified position).
Do teaches a method for performing an emergency stop of a plurality of robots. Palamarchuk teaches using a camera to identify a position of a robot based on arranged position identifiers. It would have been obvious to one of ordinary skill in the art to provide Do with Palamarchuk as a known substitute for determining the location of a robot, as taught by Palamarchuk (col 2, line 32-46).

Regarding claim 14, as interpreted by the 112(b) rejection, Do teaches performing an emergency stop of a plurality of robots but does not explicitly teach a receiving module, configured to receive position information returned by a current robot after moving to the corresponding emergency stop position; 
a distance calculation module, configured to calculate a distance between the current robot and a position identifier of the corresponding emergency stop position according to the position information; and 
a position adjustment module, configured to adjust a position of the current robot according to the distance, until the recognizer at a bottom of the current robot coincides with the position identifier of the corresponding emergency stop position.
Palamarchuk teaches a receiving module, configured to receive position information returned by a current robot after moving to the corresponding emergency stop position; 
a distance calculation module, configured to calculate a distance between the current robot and a position identifier of the corresponding emergency stop position according to the position information; and 
a position adjustment module, configured to adjust a position of the current robot according to the distance, until the recognizer at a bottom of the current robot coincides with the position identifier of the corresponding emergency stop position (Col. 16 line 50 - Col. 17 line 5 discuss the mobile drive unit 20 approaching a storage location identified by a fiducial mark where the mobile robot is moved until it is directly above the fiducial mark (position identifier) where Col. 19 lines 47-63 discuss the robot moving along a determined path to the identified position where it is interpreted that a determined path would include a calculated distance between the robot and the identified position).
Do teaches a method for performing an emergency stop of a plurality of robots. Palamarchuk teaches using a camera to identify a position of a robot based on arranged position identifiers. It would have been obvious to one of ordinary skill in the art to provide Do with Palamarchuk as a known substitute for determining the location of a robot, as taught by Palamarchuk (col 2, line 32-46).

Allowable Subject Matter
Claims 3-4 and 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12-13 and 15-16 are rejected but would be allowable, if rewritten to overcome the 112(b) rejection, based on their dependency on claims 3-4 and 8-9 respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Strandberg (US 20150266182) teaches returning a plurality of robots to predefined restart positions when the robots have been stopped due to an error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664             

/Nicholas Kiswanto/           Primary Examiner, Art Unit 3664